PER CURIAM.
This is an appeal from an order of the Circuit Court of Dade County discharging appellant’s claim of lien against appellee’s property pursuant to appellee’s suit for such relief on the grounds that the appellant-contractor willfully exaggerated the amount of such claim; that the claim included work not performed and materials not furnished upon the property; that the claim of lien was compiled with such willful and gross negligence as to amount to willful exaggeration. See Fla.Stat. § 713.-31, F.S.A.
*4The trial court, after examination and consideration of the pleadings and depositions granted the appellee’s motion to discharge the claim of lien.
Appellant seeks reversal on the ground that the trial court erred in ordering the claim of lien discharged as there was no evidence before the court that the appellant had compiled its claim with such willful and gross negligence as to amount to a willful exaggeration which would entitle appellee to an order discharging the claim of lien.
We have carefully reviewed the record and considered the briefs and arguments of counsel and have concluded that the court erred in ordering the claim of lien discharged upon the showing made in the record. ' '
Therefore we reverse the order appealed and remand the cause for further proceedings.
Reversed and remanded.